Ingraham, J. (concurring):
The trial court charged the jury that the articles published were libelous per se, and that “if the defendant published of and concerning the plaintiff a false and libelous charge, and has not shown with respect to that that he was privileged, why the plaintiff is entitled to recover such an amount as will compensate him for the actual damage shown within the rule I have stated to you before; ” that the plaintiff was bound to receive something; that the jury were simply to determine how much the plaintiff should have “with respect to any libel published of him beyond what was contained in a full and fair report of what was contained in the publication *482which I read to you.” The jury found a verdict for the plaintiff in the sum of six cents, whereupon the court set aside the verdict “ upon the ground that it is inadequate, upon the exceptions, and as matter of discretion.”
In view of this instruction, the jury having found for the plaintiff and fixed the amount of damage, the exceptions in the case which relate to other subjects than the amount to which the plaintiff was entitled would not justify the court in setting aside the verdict; but in view of the method in which this case was submitted to the jury and the fact that the learned trial judge, who had heard the evidence, considered that the ends of justice required that there should be a new trial, I do not think that this court should reverse the order granted in the exercise of this discretion.
To this extent only I concur in the prevailing opinion.
Judgment and order affirmed, with costs.